Citation Nr: 0918018	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2.  Entitlement to service connection for myopic astigmatism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before a Veterans Law Judge at the RO 
in February 2006.  A transcript of his hearing has been 
associated with the record.

In June 2006 the Board denied the Veteran's claims.  He 
appealed to the Court of Appeals for Veterans Claims (Court), 
and in July 2007 the Court granted the Parties' Joint Motion 
for Remand and remanded the appeal for compliance with the 
instructions in the Joint Motion.

In October 2007 the appeal was remanded to afford the Veteran 
an additional hearing before the Board.  In January 2008 the 
Veteran testified before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
record.

In July 2008 the Board again remanded the Veteran's claim.  
While the appeal was in remand status, the RO granted service 
connection for a right knee disability.  The remaining issue 
on appeal was returned to the Board for further appellate 
consideration.  The issue of entitlement to service 
connection for myopic astigmatism is the subject of a remand.



FINDING OF FACT

The Veteran's current right eye disability was not manifest 
in service and is unrelated to eye problems identified in 
service.


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in September 2001 discussed the evidence 
necessary to support a claim for service connection.  It 
advised the Veteran that VA would make reasonable efforts to 
help him obtain evidence supportive of his claim.  The 
Veteran was told what development had been undertaken by VA.

In December 2004 the Veteran was asked whether he had any 
additional evidence to submit or identify.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
available and properly identified treatment records have been 
associated with the record.  VA examinations have been 
conducted.  The Board finds that such examinations were 
adequate, in that they were conducted by neutral, skilled 
providers who accurately recited the Veteran's history and 
provided an in depth examination of the claimed disability.  
Neither the Veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, in the April 2009 appellate 
brief presentation, the Veteran's representative indicated 
that there was nothing further in the way of evidence or 
substantive argument to present.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  For the foregoing reasons, it is not 
prejudicial to the appellant for the Board to proceed to a 
final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has 
not alleged that this claimed disability is the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

The Veteran maintains that he has headaches, photophobia, and 
a right central field defect as the result of eye problems 
identified in service.

Service treatment records disclose that in August 1968, the 
Veteran suffered the sudden onset of blurred vision in his 
left eye.  An eye clinic record notes that the symptoms 
occurred during a physical training test.  Testing with 
correction revealed 20/20 vision in the right eye and 20/50-1 
in the left.  Media were clear, and fundi were within normal 
limits bilaterally.  The next day, there was no change in the 
fundus of the  left eye.  The Veteran reported that he 
continued to have pain around the left eye.  Subsequent ear, 
nose, and throat examination was normal, with normal X-rays 
of the sinuses.  

In September 1968 the Veteran reported continued problems 
with his left eye.  He reported that no diagnosis was given 
when he was seen by a physician.  He reported pain in the 
eye.  After examination, the impression was questionable eye 
pathology.

An October 1968 ear, nose, and throat clinic record notes the 
Veteran's history of sudden blurred vision in the left eye 
during a physical training test in August.  Vision testing 
with glasses revealed 20/20 acuity in the right eye and 
20/25-2 in the left eye.  The Veteran reported that his 
vision was gradually coming back.  He was advised to return 
in three weeks check his vision.  There is no record of a 
vision recheck.

On discharge examination in April 1971, the Veteran's visual 
acuity was 20/200 in the right eye, corrected to 20/25 and 
20/200 in the left, corrected to 20/20.  The examiner noted 
myopic astigmatism.  The Veteran was found to be qualified 
for separation.  In May 1971 the Veteran certified that he 
had experienced no change in his medical condition.

A private record dated in November 1973 indicates the 
Veteran's reported history.  He stated that in October 1973 
he had something wrong with the left sinus near his eyes but 
that it was not treated.  He did not provide further 
information regarding his eyes.  

In January 2001 the Veteran presented to a VA facility and 
indicated that he had recently lost his insurance.  His 
reported medical history did not include any problems with 
his eyes.  He stated that he had quit smoking in 1985.

On VA examination in July 2002, the Veteran reported an 
injury to his eyes in 1968 following a long run.  He noted 
that since that time, he had experienced a chronic 
photophobia, more severe in the right eye.  He also indicated 
that he suffered from headaches, especially when driving at 
night and when driving into the sun.  He stated that he had 
noticed a great deal of prescription changes in his glasses 
and that every year and a half his glasses needed to be made 
stronger.  Visual acuity was 20/200 bilaterally, with 
corrected acuity at distance and near to 20/20.  Visual field 
testing revealed a small central visual field defect in the 
right eye, paracentral tote macula.  Media were clear.  There 
was no fundoscopic defect.  Color vision was 90 percent of 
normal.  Stereopsis was 10 percent of normal.  The diagnoses 
were central field defect, right eye, question etiology; 
progressive myopia bilaterally; and presbiopia.  

An August 2002 letter from J.R.P., O.D. indicates that the 
Veteran's ocular health and muscle balance were normal.  
Biomicroscopy of the anterior segment, direct and indirect 
opthalmoscopy of the fundus, papillary reflexes, versions, 
visual fields by autofield, and tonometry were all within 
normal limits.  Dr. P. also noted that cover test, phorias at 
distance and near, stereopsis, and fixation disparity were 
all within normal limits.  

At his February 2006 hearing, the Veteran testified that he 
had photophobia and a blind spot from an injury in service.  
He described the event in service that resulted in blurry 
vision.  He stated that the Army called his family and 
advised then that he would probably be discharged.  He 
indicated that his eyes subsequently started to heal.  He 
noted that his VA examiner had told him that his eye 
disability could very possibly be related to the injury.  

During his January 2008 hearing, the Veteran again described 
the event in service that led to blurry vision.  He stated 
that he had light sensitivity and headaches.  

On VA examination in August 2008, visual field testing 
revealed irregular superior, nasal, and inferior defects 
which were noted to be repeatable with adequate reliability, 
not matching optic nerve or retina ocular health findings.  
The examiner noted that the Veteran brought in a report of 
private testing that showed a right eye central scotoma.  The 
examiner also noted the Veteran's complaint of photophobia in 
both eyes dating from the date of the service injury in 
august 1968.  The Veteran also stated that he noted a scotoma 
in the right eye after the service injury.  The examiner 
noted that there was no mention of any injury to the right 
eye in the service records.  She also noted that the Veteran 
had been on antidepressants for the past eight plus years, 
and that such medications had reported side effects of 
pharmacomydriasis or photophobia.  She stated that while she 
did find consistency in the Veteran's report of a fall and 
blurred vision following the incident, she stated that she 
did not believe that the injury was permanent as the 
Veteran's left eye appeared to have normal visual acuity, 
colored vision, and amsler grid results.  She indicated that 
the Veteran's right eye did have some discrepancies in 
testing but hat such might be a result of chronic smoking 
history as such would affect macular function, or the result 
of normal variation.  She concluded that it was less likely 
than not that the Veteran had a disability related to an 
injury in service.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the record, the Board has concluded 
that service connection is not warranted.  In this regard the 
Board observes that there is no indication of any diagnosis, 
complaint, or abnormal finding in the service treatment 
records pertaining to the Veteran's right eye.  Rather, the 
injury during physical training of which the Veteran 
complained referred to his left eye.  Moreover, the VA 
examiner determined that the Veteran did not have a 
disability that was related to an injury in service.  She 
suggested that the claimed right eye disability might be due 
to antidepressant medication or to the Veteran's history of 
smoking.  The Veteran has produced no competent evidence that 
relates his claimed right eye disability to service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to a service connected 
disability.  While the record demonstrates current diagnoses, 
it does not contain reliable evidence which relates a right 
eye disability to service.  The Board finds that the negative 
record during service, at service discharge, and for years 
following service is more probative than the Veteran's more 
recent statements regarding onset of this disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the evidence points to a post-service onset of 
the Veteran's claimed right eye disability.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within many years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the Veteran's remote, 
unsupported assertions.  Rather, the most probative evidence 
establishes that the post-service diagnosis is not related to 
service.  The Board has considered the record and the 
Veteran's assertions.  However, the most probative evidence 
consists of treatment records reflecting onset many years 
after service discharge.  Absent reliable evidence relating 
these disabilities to service or service-connected 
disability, the claim of entitlement to service connection 
must be denied.  

The preponderance of the evidence is against the Veteran's 
claim and the doctrine of reasonable doubt is not applicable 
in the instant appeal.  


ORDER

Entitlement to service connection for residuals of a right 
eye injury is denied.




REMAND

The Board must make a decision based upon the evidence of 
record.  During service, there was a finding of myopic 
astigmatism.  However, no examiner has determined whether 
such is a mere refractive error or due to an acquired disese 
or injury.  Thyerefore, the case is Remanded for the 
following:

The file should be referred to an 
appropriate professional for a medical 
opinion.  1.  The examiner should define 
the meaning of myopic astigmatism.  2.  
In addition, the examiner should 
determine whether this veteran's myopic 
astigmatism is due to refractive error or 
due to underlying disease or injury.  It 
is requested that the examiner provide 
the basis for the opinion.  The file 
should be made available to the examiner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


